Case 1:19-cr-00005-KAM Document 54 Filed 03/22/21 Page 1 of 17 PageID #: 427



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-----------------------------------X

UNITED STATES OF AMERICA,

                                                MEMORANDUM AND ORDER
            - against -                              19-CR-5(KAM)


MARCUS WILLIAMS,
                   Defendant.

-----------------------------------X
KIYO A. MATSUMOTO, United States District Judge:

            Before the court is a motion for compassionate release

filed by defendant Marcus Williams, who is currently serving a

33-month sentence at the Federal Correctional Institution

Pollock, in Pollock, Louisiana 1 (“FCI Pollock”), to modify his

sentence pursuant to 18 U.S.C. § 3582(c)(1)(A)(i).            (See ECF

Nos. 45, Letter Motion to Reduce Sentence from Mr. Williams

(“Def. Mot.”); 48, Letter Supplement in Support of Motion to

Reduce Sentence (“Def. Supplement”); 53, Reply to Gov’t

Opposition (“Def. Reply”).)       Mr. Williams moves for a sentence

reduction based on his medical condition as related to the

global COVID-19 pandemic and his isolated conditions of

confinement.    (See Def. Mot.; Def. Supplement.)         The Government

opposes Mr. William’s motion.        (See ECF 51, Government Response



1     From the time of Mr. William’s motion to this court’s order, Mr.
Williams was transferred to FCI Pollock, a medium security facility, from FCI
Pollock, a high security facility.

                                      1
Case 1:19-cr-00005-KAM Document 54 Filed 03/22/21 Page 2 of 17 PageID #: 428



in Opposition of Motion for Sentence Reduction (“Gov’t Opp.”).)

For the reasons set forth below, Mr. William’s motion is

respectfully DENIED.

                                 BACKGROUND

             On December 2, 2018, the New York Police Department

(“NYPD”) arrested Mr. Williams in connection with a shooting in

the vicinity of Putnam Avenue and Lewis Avenue in Brooklyn, New

York.     (ECF No. 27, Presentence Investigation Report (“PSR”), ¶

3.)     NYPD officers responded to numerous 911 calls and observed

Mr. Williams standing in front of a private residence attempting

to rack the slide of a handgun. 2         (Id.)   After approaching the

defendant, an officer physically engaged Mr. Williams in

effectuating an arrest and while doing so, heard the sound of a

metal object hitting the concrete floor.           (Id. ¶ 4.)   After the

defendant was placed under arrest, an officer observed a FIE

Titan .25-millimeter caliber pistol on the concrete floor.

(Id.)    Shortly thereafter, officers canvassed the area and

discovered two shell casings on Putnam Avenue (where the initial

shooting occurred) that matched the pistol seized.            (Id. ¶ 5.)

As confirmed by forensic analysis, the pistol was operable,

manufactured outside of New York, and the serial number on the

pistol was obliterated.       (Id. ¶ 6.)     Surveillance footage from a



2     This refers to a maneuver that loads the handgun with a bullet from the
magazine. (PSR ¶ 3.)

                                      2
Case 1:19-cr-00005-KAM Document 54 Filed 03/22/21 Page 3 of 17 PageID #: 429



residence on Putnam Avenue depicted the defendant holding a

handgun and shooting at other individuals.         (Id.)

           On March 13, 2019, Mr. Williams pleaded guilty before

this court to a single-count indictment charging one count of

possession of a firearm after previously having been convicted

of a felony.    (Id. ¶¶ 1, 11.)

           Mr. Williams was sentenced by this court on August 13,

2019 to 33 months’ imprisonment and two years’ supervised

release, with credit for time served since defendant’s December

2, 2018 arrest.    (ECF Nos. 34 Sentencing Transcript (“Sent.

Tr.”), 35.)    At the sentencing proceeding, this court

independently calculated the advisory U.S. Sentencing Commission

Guidelines range of imprisonment to be 37 to 46 months’

imprisonment.    (Sent. Tr. at 55.)      The court found that a

downward variance from the Guidelines range was warranted

because defendant was confined in harsh conditions at the

Metropolitan Detention Center (“MDC”) during the January and

February 2019 blackout.      (Id. at 57.)    In addition to the 33

months’ term of incarceration, Mr. Williams was also sentenced

to two years of supervised release to follow his term of

imprisonment and forfeiture of the FIE Titan .25-millimeter

caliber pistol and the ammunition seized on December 2, 2018.

(Id. at 57-59.)    Mr. Williams is currently incarcerated at FCI



                                     3
Case 1:19-cr-00005-KAM Document 54 Filed 03/22/21 Page 4 of 17 PageID #: 430



Pollock.   Mr. Williams projected release date is May 2, 2021.

(Gov’t Opp., Ex. A, Inmate Investigative Report at 3.)

           On December 3, 2020, Mr. Williams filed a pro se

motion to reduce his sentence pursuant to the First Step Act

citing his COVID-19 illness contracted while in custody.            (See

Def. Mot.)   Counsel for Mr. Williams then filed a supplemental

letter in support of Mr. Williams’s motion for a sentence

reduction on January 22, 2021.       (See Def. Supplement.)      On

February 12, 2021, the Government filed an opposition to Mr.

Williams’s motion for a sentence reduction.         (See Gov’t Opp.).

On February 26, 2021, counsel for Mr. Williams filed a reply to

the Government’s opposition, which emphasized the isolated

conditions of confinement that were imposed as precautions

related to the COVID-19 pandemic.        (See Def. Reply.)

                             LEGAL STANDARD

           The First Step Act creates an exception to the general

prohibition against modifying a term of imprisonment once it has

been imposed.    Pursuant to the First Step Act, defendants may

move a court to “reduce” a term of imprisonment, which the court

may grant “after considering the factors set forth in [18 U.S.C.

§] 3553(a) to the extent that they are applicable,” upon a

finding that “extraordinary and compelling reasons warrant such

a reduction[.]”    18 U.S.C. § 3582(c)(1)(A)(i).        The court may

only modify a sentence “upon motion of the defendant after the

                                     4
Case 1:19-cr-00005-KAM Document 54 Filed 03/22/21 Page 5 of 17 PageID #: 431



defendant has fully exhausted all administrative rights to

appeal a failure of the Bureau of Prisons to bring a motion on

the defendant’s behalf or the lapse of 30 days from the receipt

of such a request by the warden of the defendant’s facility,

whichever is earlier.”     Id.

           Congress has delegated responsibility to the

Sentencing Commission to “describe what should be considered

extraordinary and compelling reasons for sentence

reduction.”   28 U.S.C. § 994(t).         The Sentencing Commission has

determined that a defendant's circumstances meet the

extraordinary and compelling standard, inter alia, when the

defendant is “suffering from a terminal illness” or a “serious

physical or medical condition ... that substantially diminishes

the ability of the defendant to provide self-care within the

environment of a correctional facility,” or if, in the judgment

of the BOP, the defendant’s circumstances are extraordinary and

compelling for “other reasons.”          U.S.S.G. § 1B1.13(1)(A) &

Application Note 1(A), (D).      In addition, the Sentencing

Commission counsels that a court should reduce a defendant's

sentence only after determining that “[t]he defendant is not a

danger to the safety of any other person or to the community.”

U.S.S.G. § 1B1.13(2).

           The Second Circuit held that district courts have

“discretion to consider whether any reasons are extraordinary

                                     5
Case 1:19-cr-00005-KAM Document 54 Filed 03/22/21 Page 6 of 17 PageID #: 432



and compelling,” and that “[n]either Application Note 1(D), nor

anything else in the now-outdated version of [U.S. Sentencing

Commission] Guideline § 1B1.13, limits the district court’s

discretion” to do so.      United States v. Brooker, No. 19-cr-3218,

2020 WL 5739712, at *7 (2d Cir. Sept. 25, 2020). 3          A “district

court’s discretion in this area—as in all sentencing matters—is

broad.”   Id. at *8.     “The only statutory limit on what a court

may consider to be extraordinary and compelling is that

‘rehabilitation alone shall not be considered an extraordinary

and compelling reason.’”       Id. (quoting 28 U.S.C. § 994(t)

(emphasis in original, alterations omitted)).

            “The defendant carries the burden of showing that he

or she is entitled to a sentence reduction under the statute.”

United States v. Schultz, 2020 WL 2764193, at *2 (W.D.N.Y. May

28, 2020) (citing United States v. Ebbers, 432 F. Supp. 3d 421,

426 (S.D.N.Y. 2020)).      “Even if a defendant carries this burden,

district courts have broad discretion in deciding whether to

grant or deny a motion for a sentence reduction.”            United States

v. Cato, No. 16-cr-326 (ARR), 2020 WL 5709177, at *3 (E.D.N.Y.

Sept. 24, 2020) (internal quotation marks omitted).



3     The government argues that United States v. Brooker was “wrongly
decided,” and that the First Step Act did not “purport to expand the basis
for compassionate release beyond the categories identified by the Sentencing
Commission in” the Guidelines. (Gov’t Opp. at 5 n.5.) The government is
entitled to make its argument, but that argument was rejected by the Second
Circuit, and this court is bound to apply Second Circuit law.

                                      6
Case 1:19-cr-00005-KAM Document 54 Filed 03/22/21 Page 7 of 17 PageID #: 433



                                DISCUSSION

           The government does not dispute that Mr. Williams

exhausted the administrative remedies available to him.            (See

Gov’t Opp. at 4 n.4.)     The question before the court, therefore,

is whether Mr. Williams has shown “extraordinary and compelling

reasons” that would warrant a reduction of his custodial

sentence, after “considering the factors set forth in section

3553(a) to the extent that they are applicable[.]”           18 U.S.C. §

3582(c)(1)(A)(i).

  I.    Mr. Williams’s Medical Conditions and Conditions of
        Confinement

           Mr. Williams moves for a reduction of his sentence on

two grounds: (1) his medical conditions and fear of re-

contracting COVID-19, and (2) the conditions of his confinement.

First, in his application to the court, the defendant indicated

that he had contracted COVID-19 suffered painful symptoms, and

recovered.   (Def. Mot. at 1-2.)         Mr. Williams described the

conditions of his incarceration at FCI Pollock and alleged that

(1) he did not receive proper medical care when he was ill with

COVID-19; (2) he was not re-tested for COVID-19 after being

quarantined for 14 days; (3) the quality of the drinking water

at FCI Pollock was subpar; and (4) he was at risk of being re-

infected with COVID-19.      (Id. at 1-3.)      The Government counters

that defendant’s medical history and federal Bureau of Prisons


                                     7
Case 1:19-cr-00005-KAM Document 54 Filed 03/22/21 Page 8 of 17 PageID #: 434



(“BOP”) medical records do not establish that there are

extraordinary and compelling reasons justifying early release

from incarceration.     (Gov’t Op. at 6-7.)

           Second, through a supplemental letter filed by his

counsel, Mr. Williams argues a reduction in his sentence is

warranted because over the last year he has “suffered continuous

isolation -- first in segregated housing, then in medical

quarantine, and now in the restrictive COVID-19 conditions of

general population -– that goes far beyond what a typical period

of imprisonment contemplates.”       (See Def. Supplement at 3.)       Mr.

Williams argues that these conditions of confinement for the

last year qualify as “exceptional and compelling reasons” for a

sentence reduction.     (Id. at 4.)       The Government argues these

measures were taken to ensure Mr. Williams’s safety, following

his transfer to another facility after Mr. Williams advised the

BOP that he was a member of a gang (a statement he now claims is

false), the resulting quarantine following an inmate’s arrival

at an institution, his isolation after he contracted COVID-19,

and periodic restrictions due to COVID-19 outbreaks.           (See Gov’t

Opp. at 7.)   For the reasons set forth below, the court

concludes that Mr. William’s medical condition and conditions of

confinement fail to establish “extraordinary and compelling

reasons” warranting a sentence reduction.



                                      8
Case 1:19-cr-00005-KAM Document 54 Filed 03/22/21 Page 9 of 17 PageID #: 435



          A. Medical Conditions

            Mr. Williams’s counsel in their supporting supplement,

asserts that defendant’s request for a sentence reduction is not

based on risks of a COVID-19 infection but argues the pandemic

is “worth mentioning” due to the possibility of re-infection.

(Def. Supplement at 4 n.3.)       Moreover, in his pro se letter to

the court, Mr. Williams appears to a request a sentence

reduction, in part, “before [his] health get[s] wors[e],” and

thus the court will address Mr. Williams’s medical history.

(Def. Mot. at 4.)

            The court first notes that Mr. Williams tested

positive for COVID-19 on October 6, 2019 at FCI Pollock.            (ECF

No. 49, BOP Medical Records Excerpt (“Med. Rec.”) at 64-65.)

Based on medical records dated October 9, 2020, Mr. Williams was

fortunately largely asymptomatic, and he denied experiencing

fever, chills, body aches, cough, loss of taste or smell, and/or

diarrhea.    (See Med. Rec. at 27.)      Mr. Williams was placed in

isolation and received follow-up medical visits.          (Id. at 16-

24.)   On October 10, 2020, a nurse advised the defendant about

his care and defendant again denied having symptoms and he was

afebrile.    (Id. at 23.)    On October 12, 2020, the defendant

again denied having symptoms and he did not have a fever.            (Id.

at 16.)    On October 19, 2020, the medical records state that the

defendant “completed isolation and remains symptom free and

                                     9
Case 1:19-cr-00005-KAM Document 54 Filed 03/22/21 Page 10 of 17 PageID #: 436



afebrile.”    (Id. at 2.)     Thus, the medical records indicate that

Mr. Williams was not in any acute distress while he was infected

with COVID-19.     (Id. at 1-29)

            The court is sympathetic that Mr. Williams had to

endure a bout with COVID-19 and is relieved that Mr. Williams

has recovered. 4    Nonetheless, the court concludes that Mr.

Williams’s history with COVID-19 and any risks associated with

his medical condition do not present “extraordinary and

compelling reasons” warranting a reduction of Mr. Williams’s

below-Guidelines sentence.       According to his medical records,

Mr. Williams is 25 years-old and appears to be generally

healthy.    Although Mr. Williams was previously diagnosed with

depression, he has refused to take medication in the past.              (See

Med. Rec. 68-70.)     The court is mindful of Mr. Williams’s

experience with COVID-19 but is also mindful that a showing of

an “extraordinary and compelling” reason is necessary to modify

a sentence.

            District courts in this Circuit have held that

contracting COVID-19 in prison, by itself, does not constitute

an “extraordinary and compelling” reason warranting a sentence



4     Mr. Williams states that he “recovered [from] the first outbreak,” but
also states that he is still having some health issues such as muscle pain,
severe headaches, and chest pain. (Def. Mot. at 2.) The court notes that
the post-infection symptoms described by Mr. Williams appear to be
inconsistent with his medical records describing his experience with COVID-19
as discussed above.

                                      10
Case 1:19-cr-00005-KAM Document 54 Filed 03/22/21 Page 11 of 17 PageID #: 437



reduction.    See United States v. Gray, No. 08-cr-421 (BMC), 2021

WL 293380, at *3 (E.D.N.Y. Jan. 28, 2021) (denying compassionate

release to defendant who had contracted COVID-19 in prison who

was asymptomatic and who did not suffer from increased health

risks); United States v. Davis, No. 12-cr-712, 2020 WL 3790562,

at *3 (S.D.N.Y. July 7, 2020) (denying compassionate release

because “the speculative risk of reinfection” was neither

“extraordinary” nor “compelling” within the meaning of Section

3582).   Further, Mr. Williams’s counsel conceded that Mr.

Williams “does not suffer from preexisting conditions that put

him at risk of complications from a COVID-19 infection” and that

when he was infected, he was largely asymptomatic.           (See Def.

Supplement at 4 n.3.)      To be sure, medical records also confirm

that Mr. Williams did not suffer from acute distress while he

was ill and do not show any preexisting conditions in risk

categories recognized by the Centers for Disease Control and

Prevention.    For these reasons, the court concludes that Mr.

William’s medical conditions do not provide “extraordinary and

compelling” reasons warranting release.

         B. Conditions of Confinement

           Next, Mr. Williams argues that his conditions of

confinement for the previous year qualify as “extraordinary and

compelling reasons” for a sentence reduction.          (Def. Supplement

at 3-4.)   Over the last year, Mr. Williams has spent a

                                     11
Case 1:19-cr-00005-KAM Document 54 Filed 03/22/21 Page 12 of 17 PageID #: 438



significant amount of time in isolation while incarcerated.             On

January 6, 2020, Mr. Williams was first placed in segregated

housing at FCI Schuylkill because he was identified to be at

risk of assault from gang members.        (ECF No. 40 at 1.)      He had

advised officials at FCI Schuylkill that he was a member of a

gang that had issues with rival gang members, knowing it was

likely to result in a transfer to another facility.           (Gov’t

Opp., Ex. A, Inmate Investigative Report at 3.)           Mr. Williams

was held in solitary confinement at Schuylkill.           (ECF No. 48,

Ex. B, BOP Institutional Records.)        Four months later, on April

30, 2020, Mr. Williams was designated to be transferred to FCI

Pollock, but the transfer did not occur until September 2020,

due to restrictions on inmate movement during the COVID-19

pandemic.     (Id.)   During and after the transfer from FCI

Schuylkill to FCI Pollock, Mr. Williams was kept in quarantine,

as part of COVID-19 protocols.       (Def. Supplement at 2.)       On

October 9, 2020, while still in quarantine following his

transfer to FCI Pollock, Mr. Williams tested positive for COVID-

19.   (Id.)    After recovering from COVID-19, on October 19, 2020,

Mr. Williams was cleared to rejoin the general population, but

defendant argues that the general population was much like

segregated housing, due to the facility restrictions implemented

to prevent the spread of COVID-19.        (Def. Supplement at 2.)



                                     12
Case 1:19-cr-00005-KAM Document 54 Filed 03/22/21 Page 13 of 17 PageID #: 439



            Although the court recognizes the notable hardships

the COVID-19 pandemic has had on prison populations, the court

concludes that Mr. William’s conditions of confinement were

largely imposed in the interest of the institutional safety and

security of inmates and staff.        First, on January 6, 2020, Mr.

Williams was placed in segregated housing at FCI Schuylkill

because the Special Investigative Services Department received

information that Mr. Williams was a potential target of gang

violence.    (See Gov’t Opp., Ex. A, Inmate Investigative Report

at 2.)   After an interview during which Mr. Williams confirmed

his membership in a gang, 5 the BOP moved him to segregated

housing in the interest of his own safety.          (Def. Supplement at

3.)   Second, on September 22, 2020, Mr. Williams was placed in

medical quarantine during and following his transfer from FCI

Schuylkill to FCI Pollock.       (Id. at 2.)     Third, Mr. Williams was

cleared to rejoin the general population at FCI Pollock, but

argues that facility restrictions made general population much

like segregated housing and quarantine.          (Id.)

            Here, the court concludes that Mr. William’s

conditions of confinement were largely imposed in the interest

of his own safety and the safety of other BOP inmates and staff.


5     Mr. Williams’s counsel has denied his involvement in any gangs, instead
stating Mr. Williams learned that declaring membership would result in a
transfer to another facility and that he thus “took advantage of that
opportunity” because gang disputes had made FCI Schuylkill “violent and
dangerous.” (Def. Reply at 3.)

                                      13
Case 1:19-cr-00005-KAM Document 54 Filed 03/22/21 Page 14 of 17 PageID #: 440



Mr. Williams’s instances of medical quarantine demonstrate the

BOP’s efforts at limiting the spread of COVID-19 following the

BOP’s modified operations implemented since the beginning of the

pandemic. 6    Furthermore, his solitary confinement at FCI

Schuylkill was the result of the Special Investigative Services

Department’s threat assessment that Mr. Williams was a potential

target of gang violence.       (See Gov’t Opp., Ex. A, Inmate

Investigative Report at 2.)       The court finds that these

restrictions were reasonably necessary measures for the BOP to

mitigate the spread of the COVID-19 virus and to protect

individuals in its custody from violence.          Thus, contrary to Mr.

Williams’s arguments, his conditions of confinement do not

constitute “extraordinary and compelling” reasons for a

reduction in his sentence.

              The court is concerned for all inmates and recognizes

the challenges of incarceration during an unprecedented global

pandemic, but the court can only modify a sentence if

“extraordinary and compelling reasons” are presented.             Mr.

Williams, despite his recent case of COVID-19 and history of

depression, is a healthy 25-year-old who is incarcerated at a

facility that currently has 17 active confirmed cases of COVID-



6      See BOP Modified Operations, available at
https://www.bop.gov/coronavirus/covid19_status.jsp (last accessed Mar. 17,
2021).

                                      14
Case 1:19-cr-00005-KAM Document 54 Filed 03/22/21 Page 15 of 17 PageID #: 441



19 (1 inmate and 16 staff members). 7        For these foregoing

reasons, Mr. Williams has failed to demonstrate “extraordinary

and compelling reasons” arising from his health or the

conditions at FCI Pollock, weighing in favor of a sentence

reduction.

    II.   The Sentencing Section 3553(a) Factors

            Even if extraordinary and compelling reasons existed,

the Section 3553(a) factors counsel against reducing Mr.

Williams’s sentence.      In assessing a motion for compassionate

release, the court must also give consideration to the relevant

sentencing factors set forth in Title 18 United States Code

Section 3553(a), which include, inter alia: “the nature and

circumstances of the offense,” “the history and characteristics

of the defendant,” and “the need for the sentence imposed . . .

to reflect the seriousness of the offense, to promote respect

for the law, and to provide just punishment for the offense[.]”

18 U.S.C. § 3553(a)(1)-(2).

            Counsel for Mr. Williams highlights his admirable

reentry plan which includes returning to his mother’s apartment

to begin a paying, home-based job with Run Music LLC, a music

label, as an assistant responsible for fielding phone calls and

planning day-to-day logistics.        (Def. Supplement at 4.)       The



7     See COVID-19 Cases, Federal Bureau of Prisons, available at
https://www.bop.gov/coronavirus/index.jsp (last accessed Mar. 22, 2021).

                                      15
Case 1:19-cr-00005-KAM Document 54 Filed 03/22/21 Page 16 of 17 PageID #: 442



court recognizes Mr. Williams’s reentry plan and commends Mr.

Williams for his commitment to rehabilitation and reintegration

into society.

           Notwithstanding his reentry plan, however, the court

concludes that granting Mr. Williams’s sentence reduction now,

after he has served approximately 30 ½ months of his 33-month

sentence, would not “promote respect for the law,” nor “provide

just punishment for the offense[s.]”         18 U.S.C. § 3553(a)(2)(A).

Here, Mr. Williams admitted to possessing a firearm after being

previously convicted of a felony.         (See ECF No. 23.)    Mr.

Williams fired a pistol on a crowded street and video evidence

depicts Mr. Williams firing his weapon at other individuals.

(PSR ¶ 6.)    Mr. Williams was granted a sentencing variance for

pre-trial detention as well as a below Guidelines sentence of 33

months’ imprisonment due to the harsh conditions at the MDC in

Brooklyn during a blackout in January and February 2019.             (See

ECF Nos. 34, 35.)     The court concludes that Mr. Williams’s

criminal history is significant, and the nature and

circumstances of Mr. Williams’s offense were serious and

further, that the seriousness of the offense undermines Mr.

Williams’s claim that he will not pose a risk of danger to the

community if released.

           The court is hopeful that Mr. Williams will be able to

make the transition to a law-abiding life when his sentence is

                                     16
Case 1:19-cr-00005-KAM Document 54 Filed 03/22/21 Page 17 of 17 PageID #: 443



completed and is optimistic about his future given his youth and

apparent motivation.      But the court must consider whether

granting defendant’s application would promote respect for the

law and provide just punishment, and concludes that it would

not.   Moreover, the court must consider the dangers to the

community and finds that the circumstances of Mr. Williams’s

offense of being a felon in possession of a firearm after being

previously convicted of a felony are serious.          Accordingly, the

sentencing factors set forth in Section 3553(a), which the court

considered at the time of sentencing as warranting a custodial

sentence of 33 months’ imprisonment, do not warrant a reduction

in sentence at this time.

                                CONCLUSION

           For the foregoing reasons, Mr. Williams’s motion for a

sentence reduction is respectfully DENIED.          Mr. Williams has not

made a showing of “extraordinary and compelling reasons”

warranting a modification of his sentence, nor do the statutory

sentencing factors weigh in favor of a modification.

           SO ORDERED.



                                          _____/s/______    __ _______
                                          Hon. Kiyo A. Matsumoto
                                          United States District Judge
                                          Eastern District of New York

Dated:     Brooklyn, New York
           March 22, 2021

                                     17
